McCLELLAN, J.
— The single assignment of error is that the trial court erred in sustaining the appellee’s motion to dismiss the appeal of the appellant, taken to the Morgan law and equity court from the action of the city council in respect of street improvement assessments. There is no bill of exceptions. There is, in consequence, no exception to the court’s action. The motion to dismiss the appeal was not enrolled by order of the court. Without a bill of exceptions, the motion not being enrolled, this court cannot revieAV the action of the court , below in sustaining the motion to dismiss the appeal to that court.- — Craig v. Etheredge, 133 Ala. 284, 32 South. 65; Ewing v. Wofford, 122 Ala. 439, 25 South. 251; Barton v. Gas Engine Co., 154 Ala. 275, 45 South. 213.
The judgment appealed from is affirmed.
Affirmed.
Dowdell, C. J., and Sayre and Somerville, JJ., concur.